 


110 HR 1878 IH: To amend title XIX of the Social Security Act to permit States, at their option, to require certain individuals to present satisfactory documentary evidence of proof of citizenship or nationality for purposes of eligibility for Medicaid, and for other purposes.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1878 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Ms. Corrine Brown of Florida (for herself, Mr. Conyers, and Mr. Etheridge) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to permit States, at their option, to require certain individuals to present satisfactory documentary evidence of proof of citizenship or nationality for purposes of eligibility for Medicaid, and for other purposes. 
 
 
1.State option to require certain individuals to present satisfactory documentary evidence of proof of citizenship or nationality for purposes of eligibility for Medicaid
(a)In generalSection 1902(a)(46) of the Social Security Act (42 U.S.C. 1396a(a)(46)) is amended—
(1)by inserting (A) after (46);
(2)by adding and after the semicolon; and
(3)by adding at the end the following new subparagraph:

(B)at the option of the State and subject to section 1903(x), require that, with respect to an individual (other than an individual described in section 1903(x)(1)) who declares to be a citizen or national of the United States for purposes of establishing initial eligibility for medical assistance under this title (or, at State option, for purposes of renewing or redetermining such eligibility to the extent that such satisfactory documentary evidence of citizenship or nationality has not yet been presented), there is presented satisfactory documentary evidence of citizenship or nationality of the individual (using criteria determined by the State, which shall be no more restrictive than the criteria used by the Social Security Administration to determine citizenship, and which shall accept as such evidence a document issued by a federally-recognized Indian tribe evidencing membership or enrollment in, or affiliation with, such tribe (such as a tribal enrollment card or certificate of degree of Indian blood, and, with respect to those federally-recognized Indian tribes located within States having an international border whose membership includes individuals who are not citizens of the United States, such other forms of documentation (including tribal documentation, if appropriate) that the Secretary, after consulting with such tribes, determines to be satisfactory documentary evidence of citizenship or nationality for purposes of satisfying the requirement of this subparagraph));.
(b)Limitation on waiver authorityNotwithstanding any provision of section 1115 of the Social Security Act (42 U.S.C. 1315), or any other provision of law, the Secretary of Health and Human Services may not waive the requirements of section 1902(a)(46)(B) of such Act (42 U.S.C. 1396a(a)(46)(B)) with respect to a State.
(c)Conforming amendmentsSection 1903 of such Act (42 U.S.C. 1396b) is amended—
(1)in subsection (i)—
(A)in paragraph (20), by adding or after the semicolon;
(B)in paragraph (21), by striking ; or and inserting a period; and
(C)by striking paragraph (22); and
(2)in subsection (x) (as amended by section 405(c)(1)(A) of division B of the Tax Relief and Health Care Act of 2006 (Public Law 109–432))—
(A)by striking paragraphs (1) and (3);
(B)by redesignating paragraph (2) as paragraph (1);
(C)in paragraph (1), as so redesignated, by striking paragraph (1) and inserting section 1902(a)(46)(B); and
(D)by adding at the end the following new paragraph:

(2)In the case of an individual declaring to be a citizen or national of the United States with respect to whom a State requires the presentation of satisfactory documentary evidence of citizenship or nationality under section 1902(a)(46)(B), the individual shall be provided at least the reasonable opportunity to present satisfactory documentary evidence of citizenship or nationality under this subsection as is provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual for the submittal to the State of evidence indicating a satisfactory immigration status..
2.Clarification of rules for children born in the United States to mothers eligible for MedicaidSection 1903(x) of such Act (42 U.S.C. 1396b(x)), as amended by section 1(c)(2), is amended—
(1)in paragraph (1)—
(A)in subparagraph (C), by striking or at the end;
(B)by redesignating subparagraph (D) as subparagraph (E); and
(C)by inserting after subparagraph (C) the following new subparagraph:

(D)pursuant to the application of section 1902(e)(4) (and, in the case of an individual who is eligible for medical assistance on such basis, the individual shall be deemed to have provided satisfactory documentary evidence of citizenship or nationality and shall not be required to provide further documentary evidence on any date that occurs during or after the period in which the individual is eligible for medical assistance on such basis); or; and
(2)by adding at the end the following new paragraph:

(3)Nothing in subparagraph (A) or (B) of section 1902(a)(46), the preceding paragraphs of this subsection, or the Deficit Reduction Act of 2005, including section 6036 of such Act, shall be construed as changing the requirement of section 1902(e)(4) that a child born in the United States to an alien mother for whom medical assistance for the delivery of such child is available as treatment of an emergency medical condition pursuant to subsection (v) shall be deemed eligible for medical assistance during the first year of such child’s life..
3.Effective date
(a)Retroactive applicationThe amendments made by this Act shall take effect as if included in the enactment of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 4).
(b)Restoration of eligibilityIn the case of an individual who, during the period that began on July 1, 2006, and ends on the date of enactment of this Act, was determined to be ineligible for medical assistance under a State Medicaid program solely as a result of the application of subsections (i)(22) and (x) of section 1903 of the Social Security Act (as in effect during such period), but who would have been determined eligible for such assistance if such subsections, as amended by sections 1 and 2, had applied to the individual, a State may deem the individual to be eligible for such assistance as of the date that the individual was determined to be ineligible for such medical assistance on such basis. 
 
